OPINION — AG — ** STATE BOARD OF PHARMACY — PRESCRIPTION — FILLED ** (1) IF AT A PROPER HEARING BEFORE THE OKLAHOMA STATE BOARD OF PHARMACY IT IS SHOWN THAT DURING THE TIME A LICENSED DRUG STORE IS OPEN FOR BUSINESS PHYSICIANS' PRESCRIPTIONS ARE FILLED OR COMPOUNDED THEREIN BY A NON REGISTERED EMPLOYEES WHEN THE REGISTERED PHARMACIST OF THE STORE IS NOT PRESENT, IT IS THE DUTY OF THE BOARD TO REVOKE THE LICENSE OF SAID DRUG STORE. ALSO, THE PROVISIONS OF 59 O.S. 333 [59-333] IF A PERSON WHO IS NOT A REGISTERED PHARMACIST OR ASSISTANT PHARMACIST, AND WHO IS NOT WORKING (59 O.S. 343 [59-343]) "UNDER THE IMMEDIATE SUPERVISION OF ONE," FILLS FOR COMPOUNDS A PHYSICIAN'S PRESCRIPTION, HE IS GUILTY OF MISDEMEANOR AND MAY BE PROSECUTED IN THE COUNTY IN WHICH THE VIOLATION OCCURS BY THE COUNTY ATTORNEY THEREOF UNDER THE PROVISIONS OF 21 O.S. 21 [21-21], 21 O.S. 11 [21-11]. HOWEVER, WE DO BELIEVE THAT THE QUOTED PART OF 59 O.S. 336 [59-336], AUTHORIZES YOUR BOARD TO ADOPT RULE OR REGULATION, FIX A PENALTY FOR VIOLATION THEREOF, AND ENFORCE THE SAME IN THE COURTS. CITE: 59 O.S. 336 [59-336] (LICENSED, REGULATION) (FRED HANSEN)